Citation Nr: 1143417	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-32 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee strain and limitation of motion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel

INTRODUCTION

The Veteran had service in the Ohio Army National Guard from February 1991 to June 1993, including a period of active duty for training (ACDUTRA) from June to August 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran requested a video-conference hearing in connection with the current claim.  The hearing was scheduled and subsequently held in July 2011.  The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) and the hearing transcript is of record.  The record was left open for a period of 30 days following the conclusion of the hearing to afford the Veteran the opportunity to submit outstanding private treatment records in support of his claim.  The Veteran submitted no records after the hearing.  The issue of entitlement to a total disability rating based on individual unemployability was reasonably raised by the record.  Therefore, this issue is referred for any appropriate action.

The Veteran also perfected an appeal on the issues of entitlement to increased ratings for his service-connected right knee disabilities.  However, in correspondence dated September 2010, the Veteran's representative indicated that the Veteran sought to withdraw those issues from appellate consideration.  Therefore, these issues are no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed left knee disability is proximately due to or aggravated by his service-connected right knee strain and limitation of motion.  Preliminarily, the Veteran has identified periods of service in the Ohio Army National Guard and the Minnesota Army National Guard.  Attempts to obtain the Veteran's complete service records from the Ohio Army National Guard were unsuccessful (with only an abstract of his service associated with the claims file).  To date, there has been no attempt made to obtain records from the Minnesota Army National Guard; therefore, the RO/AMC should contact the appropriate service department and/or Federal Agency to obtain complete copies of these records on remand.

The record also reflects that the Veteran fractured his left tibia in 2002 following a work-related accident as a tree trimmer.  However, the Veteran testified in July 2011 that he experienced left knee problems prior to this incident.  Specifically, the Veteran testified that he altered the manner in which he climbed trees and/or performed his job duties as a result of his service-connected right knee disabilities.  See transcript, p. 2-3.  The Veteran also indentified several sources of outstanding private treatment records which predated or were generated contemporaneously to the 2002 accident, including from Delnor Hospital in Illinois, and Little Falls Orthopedics, Staples Hospital, and St. Paul Orthopedics in Minnesota.  The Veteran further testified that he filed a claim for worker's compensation related to the 2002 incident, as well as a recent application for Social Security Disability benefits.  Therefore, an attempt should be made to obtain these records on remand.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was afforded VA examinations in January 2008 and July 2010 in connection with the current claim.  Neither of these examination reports adequately addressed the issue of aggravation and although the July 2010 VA examiner submitted a December 2010 addendum to her opinion, the examiner failed to provide a rationale to support her conclusion that the Veteran's left knee was injured as a result of a fall from a tree, not due to, caused by, or aggravated by the service-connected right knee disability.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion). 

Moreover, neither examiner took into account the Veteran's July 2011 hearing testimony that his left knee symptoms began prior to the 2002 accident.  On remand, therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of the currently diagnosed left knee disability and its relationship to a service-connected right knee disability, if any. 

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran currently receives VA and received private treatment in the past.  Therefore, the RO/AMC should request all VA medical records pertaining to the Veteran from January 27, 2009.  In addition, the Veteran should be contacted on remand and asked to identify any and all non-VA sources of treatment for the disability at issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including but not limited to worker's compensation records from the 2002 tree trimming accident, and records from Delnor Hospital in Illinois, as well as Little Falls Orthopedics, Staples Hospital, and St. Paul Orthopedics in Minnesota.  Based on his response, the RO should attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

The Veteran should also be notified that attempts to obtain service records from the Ohio Army National Guard have been unsuccessful (with only an abstract of his service associated with the claims file).  

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from January 27, 2009.  If there are no VA medical records dated after January 27, 2009, this finding should be documented in the claims folder.

3.  Contact the appropriate agency, which may include the Minnesota Adjutant General and the Defense Finance and Accounting Services (DFAS) for verification of all periods of the Veteran's service in the Minnesota Army National Guard.  Additionally, an attempt should be made to obtain complete copies of any and all service treatment records and service personnel records related to this period of service.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  Contact the Social Security Administration (SSA) for the purpose of obtaining the Veteran's complete SSA records, to include any decision issued in the Veteran's disability claim and all supporting medical records.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

5.  After the above development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed left knee disability and its relationship to a service-connected right knee disability, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.

Specifically, the examiner is asked to provide an opinion as to whether the currently diagnosed left knee disability is due to or caused by the service-connected right knee disability.  If not, the examiner should indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the left knee disability is aggravated (i.e., permanently worsened) by the service-connected right knee disability.  The examiner should provide the Veteran with an opportunity to state what symptoms he experiences and for how long they have been present, and consider the Veteran's report of symptoms in reaching this conclusion.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The United States Court of Appeals for Veterans Claims stated in Jones that the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer.  Id.  The examiner must provide a complete rationale for any stated opinion.

6.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


CONTINUED ON NEXT PAGE

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


